Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 7/18/2022 have been acknowledged. Claims 1-4, 8-11, and 18-21 are pending.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2860800 to Nose (cited and provided by Applicant).
Regarding claim 1, Nose teaches a sodium-ion battery comprising: 
a cathode or a positive electrode for the sodium-ion battery; 
an anode or a negative electrode for the sodium-ion battery; 
a separator and 
an electrolyte (abstract; [0112]; [0149]; Fig. 4) comprising a salt, e.g. NaBF4 ([0141]), and a glyme solvent, e.g. tetraglyme ([0138]), wherein:
the anode does not comprise lithium ([0114-116]); 
the salt such as NaBF4 is provided at a concentration of 0.1 mol/dm3 to 5 mol/dm3, preferably within a range of 0.5 mol/dm3 to 1.5 mol/dm3, in the electrolyte ([0142]); and
the cathode active material is represented by general formula (1), for example, Na4Mn3(PO4)2(P2O7) ([0020-26]), and the anode active material is, e.g. hard carbon ([0114-116]), which renders obvious the claimed cathode and anode active material pair Na4Mn3(PO4)2(P2O7) // hard carbon.
Even if Nose does not expressly teach an example comprising the claimed electrolyte and cathode-anode pair, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used these elements in the sodium-ion battery as suggested by Nose and the skilled artisan would have obtained expected results combining known elements to make a known product. Since Nose teaches all of the claimed components, the prior art battery is expected to be non-flammable and have an average voltage of from 1.5 V to 6.0 V and coulombic efficiency after 5 charge/discharge cycles of at least 97% as claimed. Regarding the overlapping range of salt concentration, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 2-4, since the prior art teaches all of the claimed components in the sodium-ion battery, the prior art battery is expected to have all the claimed properties.
Regarding claims 8 and 9, Nose teaches that the electrolyte further comprises one or more solvents, e.g. a cyclic carbonate such as propylene carbonate ([0138]; [0140]).
	Regarding claim 10, Nose teaches that the salt further comprises one or more salts, e.g. NaPF6 ([0141]).
Regarding claim 11, Nose teaches that the salt is provided at a concentration of 0.1 mol/dm3 to 5 mol/dm3, preferably within a range of 0.5 mol/dm3 to 1.5 mol/dm3, in the electrolyte ([0142]). The concentration of each of the one or more salts of claim 10, when present, would have overlapped with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 18 and 19, Nose renders obvious the cathode and anode pair Na4Mn3(PO4)2(P2O7) ([0020-26]) // hard carbon ([0114-116]).
Regarding claim 20, Nose teaches that the electrolyte further comprises an additive, e.g. adiponitrile ([0140]).
Regarding claim 21, the instant claim is proviso upon claim 1. In the case that claim 1 is met, the instant claim is met. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-11, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended claim 1 reciting the specific range of salt concentration in the solvent and cathode and anode pair. In response, the Examiner has applied a new ground of rejection over Nose that teaches all of the claimed elements, thus rendering obvious the claimed sodium-ion battery having the claimed properties. The skilled artisan would have obtained expected results combining known elements to make a known product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725